Citation Nr: 1507239	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1985 and from July 1987 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In October 2014, the Veteran, through his representative, asserted that the evidence currently of record did not fully contemplate the extent of his current hemorrhoid and left ear hearing loss symptomatology and requested reexamination, since he was last afforded VA examinations for his these service connected conditions in September 2010.  See also, July 2012 VA Substantive Appeal (VA Form 9) (indicating that his hemorrhoid and left ear hearing loss symptoms caused additional functional limitations and were more severely disabling than reflected in the September 2010 VA examination reports ).  Given that the last VA examination was conducted more than four years ago, and in as much as he has asserted additional and more severe symptoms than those considered by the September 2010 examiners, the Board finds that the Veteran should be afforded additional VA compensation examinations to assess the current nature and severity of his service-connected hemorrhoids and left ear hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

In addition to the above, any recent private medical records regarding evaluation or treatment for the Veteran's hemorrhoids and/or left ear hearing loss should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his hemorrhoids and his left ear hearing loss.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

2.  Then, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's hemorrhoids.  The electronic claims folder and a copy of this REMAND must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail.

Following a clinical examination and a review of the evidence of record, to include consideration of the Veteran's records of private treatment and statements and submissions in support of his claim, the examiner must state whether the Veteran's hemorrhoids are large; reducible; external or internal; cause persistent bleeding with secondary anemia; and whether fissures are present.  The examiner must also provide a full description of any functional impairment resulting from the Veteran's hemorrhoids and any effect on his ordinary activities.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  


3.  Schedule a VA audiological examination to determine the level of disability of his left ear hearing loss.  The electronic claims folder and a copy of this REMAND must be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner must also provide a full description of any functional impairment resulting from the Veteran's left ear hearing loss and its effects on his ordinary activities, to include consideration of the Veteran's records of private treatment and statements and submissions in support of his claim.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).


5.  Finally, readjudicate the Veteran's claim on appeal.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




